                        UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF LOUISIANA




    UNITED STATES OF AMERICA                           CRIMINAL ACTION


    VERSUS                                             NO. 18-14


    GUADALUPE HERRERA-PEREZ                            SECTION "F"



                               ORDER AND REASONS

        Before   the   Court   is   Guadalupe      Herrera-Perez’s   motion   to

dismiss indictment.        For the following reasons, the motion is

DENIED.

                                    Background 1

        Twenty-two years ago, at age 18, Guadalupe Herrera-Perez

appeared for a removal hearing at which the immigration judge

ordered that he be removed from the United States to Mexico.

Challenging the jurisdiction of the immigration judge and the

constitutionality of the removal proceedings all those years ago,

and additionally challenging the government’s ability to prove




1 This summary of the record is drawn from the submissions of the
defendant and the government. The Court makes no factual findings
and takes as true the bill of information for the purposes of
resolving the motion to dismiss.
                                 1
that he is an “alien,” Herrera-Perez now moves to dismiss the bill

of information charging him with illegal reentry by a previously

deported alien, in violation of 8 U.S.C. § 1326.

     A   self-claimed      native    and    citizen   of    Mexico,   Guadalupe

Herrera-Perez first entered the United States on April 3, 1980. 2

On December 8, 1997, he was convicted of theft in Harris County,

Texas.      A   month   later,      he   was   interviewed     by   immigration

enforcement agents; he told them he was a Mexican citizen and

national.   Just a week later on January 16, 2018 -- while still in

immigration custody -- Herrera-Perez claimed that he was born in

the United States and had no living family members.                       But he

recanted this claim of U.S. citizenship when asked to provide a

sworn statement.

     That same day, Herrera-Perez was personally served a Notice

to Appear before an immigration judge at a date “[t]o be calendared

and notice provided by the office of the Immigration Judge. Notice

will be mailed to the address provided by the respondent.”                    He

acknowledged     service    of   the       notice   and    acknowledged    being

provided, along with the notice, a notice of appellate rights and

a list of attorneys and organizations who may be available to

represent him.      He indicated on the form that he requested an


2 Herrera-Perez admitted to these facts under oath during an
immigration proceeding.
                              2
immediate hearing in which he specifically waived his “right to

have a 10-day period prior to appearing before an immigration

judge.”

     Along with seven other individuals, Herrera-Perez appeared

for an immigration hearing on January 27, 1998.         The immigration

judge advised Herrera-Perez that he was facing removal because he

had been charged with entering the United States illegally and

because he had been convicted of a crime while in the United

States.     The immigration judge explained that she could postpone

the hearing if Mr. Herrera-Perez wanted to consult an attorney; he

declined.     The immigration judge then explained other rights

attendant to the removal proceeding, such as the right to present

evidence and witnesses or to question any government witnesses.

At that time, Mr. Herrera-Perez and the other respondents were

placed under oath. Mr. Herrera-Perez admitted that he was a native

and citizen of Mexico who had illegally entered the United States

on April 3, 1980.          The immigration judge explained that Mr.

Herrera-Perez may be eligible to apply for cancellation of removal

and asked what he wanted to do.          “I want to be deported,” Mr.

Herrera-Perez    stated.      When   asked   whether   he   accepted   the

deportation order or whether he wished to appeal it to a higher

court, he stated “I accept this order.”       The deportation order and



                                     3
warrant issued that same day. Mr. Herrera-Perez was then deported

to Mexico.

     Soon    after    he   was     deported,    Mr.     Herrera-Perez    illegally

reentered    the     United      States    sometime      in   February   1998     at

Brownsville, Texas.        On September 10, 1998, Mr. Herrera-Perez was

convicted of aggravated robbery in Harris County, Texas, and

sentenced to 10 years imprisonment. On July 12, 1999, Mr. Herrera-

Perez was personally served, and acknowledged receipt of, a Notice

of Reinstatement of Prior Order.              On July 21, 1999, a warrant for

removal was issued, and on August 11, 2008, Mr. Herrera-Perez again

was removed from the United States to Mexico.

     Soon thereafter, again he returned, reentering the United

States just two months later in October 2009.                 On April 26, 2011,

Mr. Herrera-Perez was convicted in Harris County, Texas for failure

to identify to police officers/giving false information; he was

sentenced to eight days’ confinement and released to the custody

of federal immigration authorities.             On May 27, 2011, Mr. Herrera-

Perez   pleaded    guilty     to   the    charge   of    illegal   reentry   of    a

previously deported alien after an aggravated felony conviction;

on August 16, 2011, he was sentenced to be imprisoned for 27

months.     He was removed from the United States to Mexico on May

24, 2013.



                                          4
       The    latest   Form    I-213   (Record      of    Deportable/Inadmissible

Alien), dated November 28, 2017, indicates that Mr. Herrera-Perez

admitted to reentering the United States without inspection near

Brownsville, Texas in December 2014, just seven months after his

last deportation.        On November 26, 2017, Mr. Herrera-Perez was

arrested in Jefferson Parish; two days later, he was transported

to the custody of the Department of Homeland Security.                     On January

23, 2018, Mr. Herrera-Perez was charged by bill of information

with illegal reentry by a previously deported alien in violation

of 8 U.S.C. § 1326. 3               He now seeks to dismiss the bill of

information.

                                           I.

       “A party may raise by pre-trial motion any defense, objection,

or request that the court can determine without a trial on the

merits.”        Fed. R. Cr. P. 12(b)(1).                 For example, a criminal

defendant may challenge an indictment for its defective failure to

state    an   offense.        See   Fed.   R.     Cr.    P.   12(b)(3)(B)(v).      An

indictment or bill of information must contain “a plain, concise,

and definite written statement of the essential facts constituting

the offense charged[.]” Fed. R. Cr. P. 7(c).                  To determine whether

an    offense    has   been     stated,     the    Court      takes   as   true   the




3   On January 30, 2018, Mr. Herrera-Perez waived an indictment.
                                   5
indictment’s allegations.      See United States v. Fontenot, 665 F.3d

640, 644 (5th Cir. 2011)(citation omitted).              Determining whether

it is proper to grant a motion to dismiss an indictment largely

depends   “upon    whether    the   infirmity     in   the    prosecution    is

essentially one of law or involves determinations of fact.”                 Id.

(quoting United States v. Flores, 404 F.3d 320, 324 (5th Cir.

2005)).    That is, a Court may properly dismiss counts of an

indictment when purely legal questions are presented by a motion

to dismiss.    See id.       However, “[a] defendant may not properly

challenge an indictment, sufficient on its face, on the ground

that the allegations are not supported by adequate evidence[.]”

See United States v. Mann, 517 F.2d 259, 267 (5th Cir. 1975).                To

be sure, “[t]here is no federal criminal procedural mechanism that

resembles a motion for summary judgment in the civil context.”

United    States   v.    Yakou,     428    F.3d   241,       246   (D.C.    Cir.

2005)(citations omitted).

                                     II.

     In Count 1 of the one-count bill of information, the United

States Attorney charges that:

     On or about November 26, 2017, in the Eastern District
     of Louisiana, the defendant, GUADALUPE HERRERA-PEREZ, an
     alien, was found in the United States after having been
     officially ordered deported and removed therefrom on or
     about January 28, 1998, and without the Attorney General
     of the United States or his designated successor, the
     Secretary of the Department of Homeland Security, as
                                      6
     provided for in Title 6, United States Code, Sections
     202(3), 202(4), and 557, having expressly consented to
     the defendant’s reapplication for admission into the
     United States; all in violation of Title 8, United States
     Code, Section 1326(a). 4

Advancing three grounds, Mr. Herrera-Perez urges the Court to

dismiss the bill of information.          Considering each in turn, the

Court   finds   that   there   was   no   jurisdictional   defect   in   the

immigration removal proceeding, he may not collaterally challenge

the removal order underlying this criminal proceeding, and the

bill of information is valid on its face such that any factual

disputes must be presented to the jury.

                                     A.

     First, Mr. Herrera-Perez submits that the immigration court

lacked jurisdiction to issue the January 1998 removal order on

which his illegal reentry charge is predicated.               His counsel

concedes, however, that “this issue may be foreclosed by Fifth

Circuit precedent[.]” Indeed, it is.

     Mr. Herrera-Perez contends that the Notice to Appear he

received on January 16, 1998, which failed to include the date and




4 There is also a Notice of Sentencing Enhancement in the bill of
information to give notice that, due to Mr. Herrera-Perez’s prior
aggravated felony conviction, if he is convicted of illegal
reentry, he will be subject to a maximum sentence of imprisonment
for not more than 20 years.
                                7
time of his removal proceedings, 5 was defective and insufficient

to invoke the immigration court’s jurisdiction.      His arguments are

foreclosed by Pierre-Paul v. Barr, 930 F.3d 684, 688-89 (5th Cir.

2019), petition for cert. pending.

     Herrera-Perez invokes Pereira v. Sessions, 138 S. Ct. 2105,

2113-14 (2018).   To be sure, there, the Supreme Court held that

“[a] putative notice to appear that fails to designate the specific

time or place of the noncitizen’s removal proceedings is not a

‘notice to appear under [8 U.S.C. §] 1229(a),’ and so does not

trigger the stop-time rule.”         Id. at 2113-14 (looking to the

“statutory text...to resolve” the question and siding with Pereira

that service of a notice to appear that lacked the information

required under the statute did not stop the clock on his period of

continued   presence).   But   the   issue   presented   in   Pereira   is

distinguishable from that urged by Herrera-Perez; the statutory

and regulatory requirements for what constitutes a valid notice to

appear in immigration proceedings differ:        here, the regulations

(including 8 C.F.R. § 1003.14) -- not 8 U.S.C. § 1229(a), the

statute at issue in Pereira -- govern what a notice to appear must


5 It provided: “YOU ARE ORDERED to appear before an immigration
judge...at: To be calendared and notice provided by the office of
the Immigration Judge.    Notice will be mailed to the address
provided by the respondent.” The notice to appear reflected that
Herrera was at that time in the custody of the Immigration and
Naturalization Service.
                                8
contain in order to constitute a valid charging document in the

posture of Herrera-Perez’s case.       See Pierre-Paul, 930 F.3d at

693; see also United States v. Pedroza-Rocha, 933 F.3d 490, 496

(5th Cir. 2019), petition for cert. pending.     For this reason, the

Fifth Circuit has specifically rejected attempts like Herrera-

Perez’s to apply Pereira beyond the narrow issue presented, which

pertained to whether a notice to appear that omits the time or

place of the initial hearing triggers the statutory stop-time rule 6

for cancellation of removal.   See Pierre-Paul, 930 F.3d at 688-89

(rejecting   Pierre-Paul’s   attempt   to   extend   Pereira’s   narrow

holding beyond the stop-time rule context and “join[ing] the

overwhelming chorus of our sister circuits that have already

rejected similar Pereira-based challenges”).         The Fifth Circuit

explained:

     Pereira turned on the intersection of two statutory
     texts and the word “under” that glued the stop-time rule
     to the time-and-place requirement....      However, the
     regulations do not carry such glue and are not textually
     bonded to 8 U.S.C. § 1229(a).
     ...
     Conflicts between the regulations and 8 U.S.C. § 1229(a)
     arise and implicate Pereira only when the government
     attempts to use a notice to appear that omits the time


6 The stop-time rule under the Illegal Immigration Reform and
Immigration Responsibility Act of 1996 is not at issue here; it
provides that “an alien’s ‘period of ... continuous physical
presence’ is ‘deemed to end ... when the alien is served a notice
to appear under [8 U.S.C. § 1229(a)].” Pierre-Paul, 930 F.3d at
689 (quoting 8 U.S.C. § 1229b(d)(1)).
                                9
     or place to satisfy one of the statutorily defined
     functions that are textually glued to 8 U.S.C. § 1229(a).

Id. at 689-90 (internal citations omitted).       Applying Pierre-Paul,

Herrera-Perez’s notice to appear was not defective under the

applicable regulations, which do not require that the notice to

appear contain the date and time.          See id. (“under 8 C.F.R. §

1003.14, proceedings before an immigration judge commence when a

charging    document   is   filed.   To   constitute   a   valid   charging

document, the regulations require that a notice to appear list the

nature of the proceedings, the legal authority of the proceedings,

and the warning about the possibility of in abstentia removal[.]

The government must include the time, date, and place of the

initial hearing only ‘where practicable.’”)(internal citations

omitted).

     Pierre-Paul’s alternative holding is likewise binding 7 and

equally dooms Mr. Herrera-Perez’s contention that the immigration

court lacked jurisdiction.       That is, regardless of whether the

notice to appear was defective, the defect was not jurisdictional,

but merely a claim-processing rule.        See id. at 691-92 (“We agree

with the Seventh Circuit’s treatment of 8 C.F.R. § 1003.14 as a

claim-processing rule.”).      “Because 8 C.F.R. § 1003.14 is a non-




7 See id. at 689 n.2 (“In this circuit, alternative holdings are
binding[.]”).
                               10
jurisdictional, claim-processing rule, any alleged defect with the

charging document must be raised properly and can be forfeited if

the alien waits too long to raise it.”               See id. at 693.        It is

undisputed     that,   before    now,      Mr.     Herrera-Perez     has    never

challenged the validity of his notice to appear. 8 Even if Herrera-

Perez received a defective notice to appear, the immigration court

was not deprived of jurisdiction to adjudicate his removal from

the United States.      Mr. Herrera-Perez’s jurisdictional challenge

to the underlying removal order fails.

                                      B.

     Second, Mr. Herrera-Perez contends that the deportation order

serving as the predicate for the pending illegal reentry charge

resulted from constitutionally deficient proceedings.                In order to

collaterally     challenge      the   prior       removal     proceeding,     the

government   counters    that    he   must       satisfy    the   three    gateway

requirements, which he has failed to do.                    The Court agrees.

Section 1326(d) precludes Mr. Herrera-Perez’s collateral attack on

the validity of his removal order.




8 It is undisputed that Mr. Herrera-Perez signed the notice to
appear form and requested an immediate hearing, forfeiting his
right to a 10-day period prior to appearing before an immigration
judge. Mr. Herrera-Perez appeared and participated in the 1998
immigration hearing during which he admitted to being a Mexican
national and citizen and specifically consented to removal while
also declining to apply for cancellation and declining to appeal.
                                11
       Congress has proscribed “collateral review in the course of

re-entry prosecutions [to] a narrow set of circumstances.”              United

States v. Parrales-Guzman, 922 F.3d 706, 707 (5th Cir. 2019).

Thus, to collaterally challenge a deportation order, 8 U.S.C. §

1326(d)    requires   that   a    defendant     demonstrate     these    three

prerequisites: (1) he exhausted all administrative remedies to

seek   relief   against   the    order;   (2)   the   removal    proceedings

improperly deprived him of the opportunity for judicial review;

and (3) the entry of the removal order was fundamentally unfair.

See 8 U.S.C. § 1326(d); see also Parrales-Guzman, 922 F.3d at 707.

If all three gateway requirements are met, to succeed on a due

process claim, the defendant must also demonstrate that a defect

in the immigration proceedings caused him “actual prejudice” by

showing that there was a reasonable likelihood that, but for the

errors complained of, the defendant would not have been deported.

United States v. Benitez-Villafuerte, 186 F.3d 651, 658-59 (5th

Cir. 1999).

       Mr. Herrera-Perez’s attempt to collaterally challenge the

underlying removal order fails at the first prong.            He admits that

he did not exhaust the administrative remedies available to him.

He did not seek to review or to reopen the 1998 removal order.              In

fact, the transcript of his 1998 removal proceeding additionally



                                     12
shows that he was advised about his appellate rights and, even so

advised, he declined to appeal. 9


     Judge: [A]ll of you gentlemen have a paper which looks
     like this on one side and that on the other. On this
     side of the paper is a list of attorneys and
     organizations in the Houston area who represent people
     in immigration proceedings at little or not cost. On
     the other side of the paper is a Notice of Appeal Rights.
     At the end of your case, I will make a decision about
     it. If you disagree with my decision, you have a right
     to appeal it to a higher court in Washington, D.C. This
     paper further explains your appeal rights to you.

     ...

     Judge:   Mr. Herrera, you -- you might be eligible to
     apply for what’s called cancellation of removal or
     cancellation of deportation. This would be the only way
     you could avoid being deported and stay in the United
     States. To get a cancellation of deportation, you would
     have to fill out a form and file it with me. You would
     have to have a hearing on the form probably in about six
     to eight weeks. And at the hearing, you would have to
     prove to me that you’ve lived here in the United States
     for ten years, that you’ve been a person of good moral
     character during that time, and that your deportation
     would result in exceptional and extremely unusual
     hardship to either a wife, parent or child who’s a U.S.
     citizen or permanent resident. Now, if you want me to
     give you the application form and have you back in court
     next week to file it with me, I will do that. If you
     don’t want to do any of this, then I really have no
     choice except to sign an order deporting you. What do
     you want to do?
     Herrera-Perez: I want to be deported.
     Judge: All right. Because of your theft conviction, I
     am going to use my discretion and sign and order


9 “[A] valid waiver of the right to appeal a deportation order
precludes a later collateral attack.” See United States v. Garza-
Sanchez, 217 F.3d 806, 808 (9th Cir. 2000).
                                13
     deporting you. Do you accept this order or do you wish
     to appeal it to a higher court?
     Herrera-Perez: I accept this order.
     Judge: All right, Mr. Herrera. Thank you. You can go
     with the bailiff. Please remember what I said about the
     possible consequences of coming back illegally.
     Herrera-Perez: Yes, ma’am.


     Having     failed     to     exhaust     administrative       remedies,     Mr.

Herrera-Perez       is   barred    under      8   U.S.C.    §    1326(d)(1)      from

collaterally attacking his removal order.                  See Parrales-Guzman,

922 F.3d at 707; see also Pedroza-Rocha, 933 F.3d at 498.

                                         C.

     Third    and    finally,      Mr.   Herrera-Perez          submits   that   the

government cannot prove one of the elements of the charged offense;

specifically, he submits that the government cannot prove that he

is an “alien.”       The government counters that this is an improper

challenge to the sufficiency of the evidence, and because Mr.

Herrera-Perez does not advance a valid facial challenge to the

charge contained in the bill of information, dismissal is not

appropriate.    The Court agrees.           The bill of information states a

valid offense; the sufficiency of the government’s evidence is for

the jury.

     To be convicted of illegal reentry of a previously deported

alien, the jury must be convinced beyond a reasonable doubt that

the government has proved each of these elements: (1) the defendant


                                         14
was an alien; (2) who has been previously deported or removed from

the United States; (3) and thereafter reentered the United States;

(4) without permission.    8 U.S.C. § 1326(a).   An alien is “any

person not a citizen or national of the United States.”   8 U.S.C.

§ 1101(a)(3); United States v. Esparza, 678 F.3d 389, 392 (5th

Cir. 2012).

     Mr. Herrera-Perez submits that there is, at best, conflicting

evidence regarding his status as an “alien.”     On the one hand,

Guadalupe Herrera-Perez has admitted that he is a native and

citizen of Mexico and that he first entered the United States

without inspection and has never possessed any lawful status in

the United States. 10   But, on the other hand, Mr. Herrera-Perez

submits that he has neither a U.S. birth certificate nor a Mexican

birth certificate. 11


10 And the government submits a Certificate of Nonexistence of
Record in which the Field Director of the New Orleans Field Office,
Citizenship and Immigration Services, U.S. Department of Homeland
Security, certifies that a search of records and a review of the
A file:
      indicates that there is no evidence of [Guadalupe
      Herrera Perez] ever being lawfully admitted for
      permanent residence.     [Herrera Perez] has admitted
      alienage on a single occasion and was deported on May
      24, 2013. There is no evidence in the record that the
      below named Subject ever applied for permission to re-
      enter the United States after removal (deportation).
11 The Mexican government issued a Proof of Lack of Registration,

which states that, when it searched for a birth certificate for
Guadalupe Herrera-Perez whose parents are Guadalupe Herrera and
Dolores Manuela Perez Medina, “no birth record was located as of
                                 15
     At   most,   Mr.   Herrera-Perez     presents   a   factual   dispute

concerning his citizenship or alienage that is only properly

resolved by the trier of fact.           Mindful that the Court cannot

consider evidence outside of the charging document and must take

the allegations as true when considering a motion to dismiss the

indictment or bill of information, the defendant’s request to

dismiss the bill of information on this basis must be denied.

     Accordingly,   for    the   foregoing   reasons,    the   defendant’s

motion to dismiss indictment is DENIED.

                        New Orleans, Louisiana, January 15, 2020



                                  ______________________________
                                       MARTIN L. C. FELDMAN
                                   UNITED STATES DISTRICT JUDGE




November 3, 1978 to date in the computer system of this central
court of the civil registry of the federal district.” Mr. Herrera-
Perez also points to his siblings’ birth certificates, documents
“evidencing that Herrera-Perez’s siblings...were born in the State
of Texas.”

                                    16
